Citation Nr: 1442679	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to March 29, 2007 for the grant of a 70 percent disability rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) for the period prior to May 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted a 70 percent disability rating for PTSD, effective March 29, 2007.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Further, in evaluating this case, the Board has reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

On his May 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a September 2011 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

By way of procedural background, the Board notes that the Veteran was initially granted service connection for PTSD in a September 2005 rating decision and was assigned a 30 percent rating, effective May 27, 2005.  Despite having already been granted service connection for PTSD, in a March 29, 2007 correspondence, the Veteran's representative again filed a claim for service connection for PTSD.  A February 2008 rating decision again granted service connection for PTSD, but assigned an evaluation of 10 percent.  The Veteran appealed the 10 percent evaluation assigned and the effective date assigned for the evaluation.  A de novo review by the RO was conducted and another VA examination was provided.  In an April 2011 rating decision, the RO found that the February 2008 rating decision had erroneously granted service connection for PTSD with an evaluation of 10 percent disabling.  Specifically, the RO determined that this was a clear and unmistakable error because service connection had already been established in the September 2005 rating decision with an initial evaluation of 30 percent disabling effective May 27, 2005.  The erroneous 10 percent evaluation was therefore terminated and the issue was recharacterized as entitlement to an increased rating in excess of 30 percent for PTSD.  An April 2011 rating decision granted a 70 percent rating effective March 29, 2007.  

Accordingly, the Board finds that the Veteran's March 29, 2007 claim for service connection for PTSD was actually a claim for an increased rating for PTSD.  As such, the Board will consider whether a rating in excess of 70 percent is warranted for the service-connected PTSD disability.  

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, a claim for a TDIU was granted, effective May 22, 2013, by the RO in a May 2014 rating decision.  Accordingly, the Board will consider whether a TDIU is warranted for the increased rating period prior to May 22, 2013.  


FINDINGS OF FACT

1.  For the increased rating period prior to May 22, 2013, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, but has not more nearly approximated total occupational and social impairment.

2.  For the increased rating period beginning May 22, 2013, the Veteran's PTSD has more nearly approximated total occupational and social impairment.

3.  The Veteran filed his claim for an increased PTSD rating on May 29, 2007.

4.  The earliest date in which the evidence shows that the Veteran was no longer working as a result of his service-connected PTSD disability is May 22, 2013.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to May 22, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the increased rating period beginning May 22, 2013, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an effective date earlier than May 29, 2007 for the award of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2013).

4.  The criteria for TDIU for the increased rating period prior to May 22, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

As to the increased rating claim for PTSD, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter was sent in August 2007 which satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA treatment records, VA examinations, and statements from the Veteran and have been associated with the claims file.  The Veteran was afforded VA examinations in October 2007 (in Virtual VA), November 2007 (VBMS), March 2009 (VBMS), and May 2013 (VBMS).  38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the record and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, the Board finds that a staged rating is warranted in this case.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for PTSD

The Veteran claims that his service-connected PTSD is worse than the current 70 percent evaluation contemplates and contends that a higher evaluation is warranted. The Veteran specifically contends that he had hallucinations and nightmares in 1976, although PTSD was not a known diagnosis at that time.  He has further stated he has been divorced twice and indicated that he still has difficulty talking about his time in service.
Upon review of the evidence of record, both lay and medical, the Board finds that, for the increased rating period prior to May 22, 2013, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  

During an October 2007 VA PTSD mental health assessment consult, the Veteran reported witnessing the death of a close friend and other combat with casualties. The Veteran stated that his son's deployment to Iraq had triggered and increased his PTSD symptoms.  The Veteran reported nightmares, frequent intrusive thoughts, irritability, depression, insomnia, emotional and physiological reactivity to trauma, and estrangement from others and avoidance.  He denied any history or current suicidal ideation, intent or plan.  There was no history of inpatient or outpatient treatment, any medication trials or emergency department visits.  The Veteran was a self-employed CPA and indicated that his business was lucrative.  He also reported a strained relationship with his girlfriend and stated that he had no hobbies or recreational activities.  Upon mental status examination, the examiner noted that the Veteran showed fair hygiene, dysphoric mood with constricted affect and some speech impairment, but no impairment in thought process or content.  A GAF score was not provided during the evaluation.

In a November 2007 QTC examination, the Veteran reported that his PTSD symptoms began immediately after his return from Vietnam and then gradually dissipated, but returned around 2003 when his son entered the Marines.  The Veteran complained of insomnia due to nightmares, depression, irritability, avoidance, anxiety, and flashbacks.  The Veteran indicated that his symptoms were fairly constant since 2003, but he had not undergone any treatment.   The Veteran stated that he had a fair relationship with his son and daughter and no major
changes in his daily activities, but he did indicate increased avoidance and isolation.  He also stated that he was self-employed as a CPA.  Upon mental status examination, the Veteran was fully oriented, hygiene and behavior were appropriate, mood and affect were somewhat constricted, communication, speech, concentration, memory and thought processes were normal, and there were no panic attacks, hallucinations, suspiciousness, delusions, obsessional rituals, homicidal or suicidal ideations.  The examiner noted a GAF score of 58, indicative of moderate symptoms or moderate difficulty in social and occupational functioning. 
In a March 2009 VA examination, the Veteran noted that he was being seen by his primary care provider for complaints of PTSD in 2007, but received no other treatment.  He reported that he had lost another relationship recently and stated that he always experienced emotional distancing.  According to the Veteran, he had weekly communication with his daughter and every-other week communication with his son, but the Veteran noted that he preferred to be alone.  The Veteran stated that he met with two clients for two hours twice a week.  The Veteran reported sleep problems and auditory hallucinations within the last six months that were not all combat related, but not otherwise explained or described.  The Veteran reported memory problems described as multi-tasking and misplacing things.  He stated that he had been self-employed as a CPA for more than 20 years with no time lost from work during the last 12 months.  The Veteran denied panic attacks and homicidal thoughts, but indicated suicidal thoughts described as not being happy with anything and passive thoughts of not caring whether he lived or died.  The Veteran denied any plan or any current ideation. 

Upon mental status examination, the March 2009 VA examiner noted constricted affect and mundane mood with a short attention span.  The examiner noted that the Veteran was decisive when a decision had to be made, but was not impulsive in any way.  The examiner noted that the Veteran reported the full spectrum of PTSD symptoms with no remissions.  A GAF score of 51 was indicated, reflective of moderate symptoms or moderate difficulty in social and occupational functioning.  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner noted that the Veteran had functionally been able to plan his work week and
interacted with others successfully so as to maintain professionalism and continue his work.  Concentration and growing indifferent was noted to present some hurdles for the Veteran at times.  However, the examiner noted that the Veteran could demonstrate restraint when needed and could plan alternative work strategies that allowed him to continue self-employment effectively.

In the most recent May 2013 VA PTSD examination, the Veteran reported symptoms of thoughts of death, frequent awaking, loss of energy, difficulty concentrating, loss of interest and pleasure, withdrawal, nightmares, numbing, daydreaming, and fatigue and tension.  The Veteran also stated that he visited with his son and daughter and grandchildren every one to two weeks and also had a couple of friends that he saw periodically.  The Veteran reported that he last worked in July 2012, but noted that he was feeling better and wanted to get back to work as a corporate financial consultant CPA.  Upon mental status examination, the examiner noted that eye contact was minimal, mood was depressed with generally flat and sometimes angry affect.  Thought process was logical and linear with content somewhat fixated on distrust of the government.  Insight was fair.  The Veteran reported thoughts of death and some suicidal thoughts, but denied intent or plan.  The Veteran showed no evidence of perceptual disturbances, hallucinations, or delusions.  

The May 2013 VA examiner opined that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A GAF score of 50 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  It was further noted that the Veteran suffered from "severe symptoms" of PTSD and secondary Major Depressive Disorder which had intensified since his last examination and had resulted in "social isolation and becoming gradually unable to continue his work as a self-employed accountant and corporate consultant due to depression and inability to concentrate."  The Veteran's symptoms were noted to have intensified since his prior examination and disrupted the following areas: (1) memory and concentration - moderate impairment (particularly impairing
in his line of work in specialty accounting that requires great attention
to detail and concentration); (2) mood and motivation - moderate to severe impairment; (3) social interaction - moderate impairment; and (4) adaptability and stress tolerance - mild impairment.

A review of VA treatment records, to include a November 2012 primary care note (in Virtual VA), reveals that the Veteran was seen for PTSD-related symptoms and it was noted that he had not been treated for five years.  The Veteran also stated that he was working as a CPA.   

Upon review of all the evidence of record, both lay and medical, the Board finds that Veteran's PTSD symptoms do not more nearly approximate a 100 percent PTSD disability evaluation prior to May 22, 2013 (date of most recent VA examination).  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD with picture is already adequately contemplated by the 70 percent rating prior to May 22, 2013.  The Veteran did suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's intermittent suicidal ideations and near-continuous depression which are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that the Veteran's GAF scores prior to May 22, 2013, were 58 and 51.  These scores are in the moderate range for assessing PTSD symptoms.  The lay and medical evidence of record prior to May 22, 2013, including the assigned GAF scores, do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the some examination reports noted that the Veteran had thoughts of death, there were no plans or intent to hurt himself.  The Veteran was also working as a CPA prior to May 22, 2013.  See May 2013 VA examination report and November 2012 VA treatment record.  For these reasons, the Board finds that, for the increased rating period prior to May 22, 2013, a rating in excess of 70 percent for the service-connected PTSD disability is not warranted.

The Board next finds that for the rating period beginning May 22, 2013, Veteran's PTSD more nearly approximates total occupational and social impairment as contemplated by a 100 percent disability rating.  During the May 2013 VA examination, the VA examiner specifically noted that the Veteran suffered from "severe symptoms" of PTSD which had intensified since his last examination and had resulted in "social isolation and becoming gradually unable to continue his work as a self-employed accountant and corporate consultant due to depression and inability to concentrate."  The Veteran's symptoms were noted to disrupt memory, concentration, mood, motivation, social interaction, adaptability, and stress tolerance.  For these reasons, the Board finds that, for the increased rating period beginning May 22, 2013, a 100 percent disability evaluation for PTSD is warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD prior to Mya 22, 2013 is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested frequent intrusive thoughts, irritability, depression, insomnia, emotional and physiological reactivity to trauma, estrangement from others and avoidance thoughts of death.  The Veteran has also been found to suffer from severe symptoms of PTSD which were noted to disrupt memory, concentration, mood, motivation, social interaction, adaptability, and stress tolerance.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In this case, however, the Veteran is only service-connected for one disability (i.e., PTSD).  Accordingly, consideration as to referral for an extra-schedular evaluation based on multiple disabilities is not warranted.

TDIU

As noted above, the Court has stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice, 22 Vet. App. 447.  In this case, the Veteran's claim for a TDIU was adjudicated and granted, effective May 22, 2013, by the RO in a May 2014 rating decision.  The Board finds that a TDIU prior to May 22, 2013 is not warranted.  In the May 2013 VA examination report, the Veteran reported that he had not worked since July 2012; however, in a November 2012 VA treatment record (in Virtual VA), the Veteran stated that he was currently working as a CPA.  Upon review of all the evidence of record, the Board finds that May 22, 2013, the date of the VA examination, is the earliest date in which the evidence shows that the Veteran was no longer working as a result of his service-connected PTSD disability.  Accordingly, a TDIU prior to May 22, 2013 is not warranted.  



Earlier Effective Date for 70 Percent PTSD Rating

The Veteran was initially granted service connection for PTSD in a September 2005 rating decision and was assigned a 30 percent rating effective May 27, 2005.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal or submit new evidence within one year of the September 2005 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the September 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim for an increased PTSD rating on March 29, 2007.  An April 2011 rating decision granted a 70 percent PTSD rating effective March 29, 2007.  In April 2012, the Veteran's representative filed a notice of disagreement with the effective date assigned in the April 2011 rating decision.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2).  In reviewing the evidence for the one year period prior to receipt of the Veteran's March 29, 2007 claim for an increased PTSD rating, it is not factually ascertainable that an increase in the Veteran's PTSD disability occurred.  As such, the Board finds that the earliest effective date possible for the grant of the 70 percent rating for PTSD is March 29, 2007, the date of the Veteran's claim for an increased rating.  Accordingly, an earlier effective date for the grant of a 70 percent PTSD rating, prior to March 29, 2007, is not warranted.   


ORDER

For the increased rating period prior to May 22, 2013, a rating in excess of 70 percent for PTSD is denied.  

For the increased rating period beginning May 22, 2013, a 100 percent disability rating for PTSD is granted.

A TDIU for the increased rating period prior to May 22, 2013 is denied.  

An effective date earlier than May 29, 2007 for the award of a 70 percent rating for PTSD is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


